Name: Commission Regulation (EEC) No 618/83 of 17 March 1983 amending for the second time Regulation (EEC) No 1686/82 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 83 Official Journal of the European Communities No L 72/35 COMMISSION REGULATION (EEC) No 618/83 of 17 March 1983 amending for the second time Regulation (EEC) No 1686/82 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organ ­ ization of the market in seeds ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 6 ( 5) thereof, Whereas Commission Regulation (EEC) No 1686/82 (3), as amended by Regulation (EEC) No 215/83 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1686/82 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 22 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 March 1983 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 382, 31 . 12. 1981 , p. 37 . (3) OJ No L 186, 30 . 6 . 1982, p. 27 . 4 OJ No L 26, 28 . 1 . 1983 , p. 31 . O OJ No L 175, 2. 8 . 1972, p. 49 . 18 . 3 . 83No L 72/36 Official Journal of the European Communities ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading No Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : A. Hybrid for . sowing : I. Double hybrids and top crossl hybrids 7,3 Hungary 7,5 Yugoslavia \ 15,9 Austria 28,2 Romania 28,2 Other countries (2) II . Three cross hybrids 10,2 Yugoslavia \ 16,4 Austria 34,8 Hungary \ 34,8 Other countries (3) III . Single hybrids 54,6 Spain 54,6 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value . (2) With the exception of Spain, USA and Canada. (3) With the exception of Canada, Spain, USA and Romania. (4) With the exception of Yugoslavia, USA, Canada, Austria, Hungary and Romania.